                  Case 3:20-cv-05621-TSZ Document 1 Filed 06/29/20 Page 1 of 7



1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
9                                             AT TACOMA
10
      SOREN BROOME as Personal
11    Representative of the Estate of A.B.; and         CAUSE NO.
      SOREN BROOME and RYAN BROOME,
12    individually, and as the natural parents of       COMPLAINT FOR
      A.B.,                                             MEDICAL NEGLIGENCE
13

14                    Plaintiffs,

15           v.
16
      UNITED STATES OF AMERICA; SARAH
17    ESTRADA, MD; MEAGAN PETERSEN,
      ARNP; and UNKNOWN JOHN DOES AND
18    JOHN DOE CLINICS,
19
                      Defendants.
20

21                                         I.       PARTIES
22
            1.1      Plaintiffs Soren Broome and Ryan Broome are the natural parents of decedent
23
     A.B.   Plaintiffs Soren Broome and Ryan Broome currently reside in, North Charleston,
24

25
     Dorchester County, state of South Carolina.

26

27
     COMPLAINT                                                                    HOLMAN LAW PLLC
     Page 1                                                                                The Holman Building
                                                                                    4041 Ruston Way, Suite 101
                                                                                                 PO Box 1338
                                                                                      Tacoma, WA 98401-1338
                                                                                T 253.627.1866 F 253.627.1924



33
                   Case 3:20-cv-05621-TSZ Document 1 Filed 06/29/20 Page 2 of 7



1            1.2      Defendant United States of America is named on the basis of the determination
2
     pursuant to 28 U.S.C. Sec. 2671 that Madigan Army Medical Center facilities in Washington
3
     and its physicians, employees, and agents are employees and agents of the United States
4
     Government.
5

6            1.3      Defendant Sarah Estrada, MD was an employee of Madigan Army Medical

7    Center in Washington, at all times material hereto, and provided care to Plaintiff Soren Broom
8
     and A.B., and whose negligence contributed to Plaintiffs’ injuries and damages.
9
             1.4      Defendant Meagan Petersen, ARNP was an employee of Madigan Army Medical
10
     Center in Washington, at all times material hereto, and provided care to Plaintiff Soren Broom
11

12   and A.B., and whose negligence contributed to Plaintiffs’ injuries and damages

13           1.5      Plaintiffs allege there may be other health care providers, persons, or entities
14
     whose negligence contributed to Plaintiffs’ injuries and damages, but whose identity is not now
15
     known and who are referred to herein as Unknown John Does.                Plaintiffs request these
16
     pleadings be amended to reflect the true identities of these Defendants if and when they are
17

18   identified.

19           1.6      Plaintiffs allege there may be other Clinics, Corporations or Partnerships that
20
     employed individuals mentioned in the paragraphs above, such as to make these John Doe
21
     Clinics, Corporations or Partnerships responsible, whose negligence contributed to Plaintiffs’
22
     injuries and damages, but whose identity is not now known and who are referred to herein as
23

24   Unknown John Doe Clinics, Corporations or Partnerships. Plaintiffs request these pleadings be

25   amended to reflect the true identities of these Defendants if and when they are identified.
26
             ///
27
     COMPLAINT                                                                          HOLMAN LAW PLLC
     Page 2                                                                                      The Holman Building
                                                                                          4041 Ruston Way, Suite 101
                                                                                                       PO Box 1338
                                                                                            Tacoma, WA 98401-1338
                                                                                      T 253.627.1866 F 253.627.1924



33
                 Case 3:20-cv-05621-TSZ Document 1 Filed 06/29/20 Page 3 of 7



1                                II.      JURISDICTION AND VENUE
2
            2.1     On May 20, 2019, Plaintiffs submitted a Claim for Damage, Injury, or Death
3
     Tort Claim form on all appropriate agencies (See Exhibit 1, attached). The Department of the
4
     Army, Madigan Army Medical Center, in Tacoma, Washington, acknowledged receipt of the
5

6    claim form on May 28, 2019. As of this date, Plaintiff has received no denial of the Federal

7    Tort Claim, but the six-month investigation period has since expired. Therefore, this Court has
8
     jurisdiction over the claims against the United States of America pursuant to 28 U.S.C. Sec.
9
     2675(a).
10
            2.2     Venue in this Court is proper pursuant to 28 U.S.C. sec. 1402(b).
11

12                                 III.    STATEMENT OF CLAIMS

13          3.1     On October 20, 2018, Plaintiff Soren Broome went into labor with her son, A.B.
14
     at Madigan Army Medical Center.
15
            3.2     During labor, the fetal heart tracing developed signs of severe fetal distress with
16
     a high risk of hypoxic ischemic insult if reasonable care and delivery did not timely occur.
17

18          3.3     Delay in recognition and delivery caused severe neurologic injury to A.B.

19          3.4     A.B. was delivered via emergent c-section following prolonged rupture of
20
     membranes, and evidence of severe fetal distress.
21
            3.5     A.B. was born with APGAR score of 0 at one (1) minute; 1 at five(5) minutes; 2
22
     at ten minutes; 3 at fifteen (15) minutes; and 4 at twenty (20) minutes.
23

24          3.6     A.B. was born with a cord gas of 6.74/>140/-20.4.

25          3.7     A.B. was taken to NICU.
26

27
     COMPLAINT                                                                          HOLMAN LAW PLLC
     Page 3                                                                                     The Holman Building
                                                                                         4041 Ruston Way, Suite 101
                                                                                                      PO Box 1338
                                                                                           Tacoma, WA 98401-1338
                                                                                     T 253.627.1866 F 253.627.1924



33
                 Case 3:20-cv-05621-TSZ Document 1 Filed 06/29/20 Page 4 of 7



1            3.8      A.B. was diagnosed with hypoxic ischemic encephalopathy and United States
2
     healthcare providers eventually recommended allowing A.B. to pass away through palliative
3
     care.
4
             3.9      A.B. passed away on November 11, 2018 from consequences of hypoxic
5

6    ischemic encephalopathy.

7            3.10     The Defendants failed to provide reasonable and prudent care during Soren
8
     Broome’s labor, through delivery, and during the life of A.B. from delivery to the time of death.
9
             3.11     If Defendant had met the standard of care, A.B. would have been timely
10
     delivered and would not have suffered neurologic injury and resultant death.
11

12           3.12     The Plaintiffs filed a claim on May 20, 2017, which claim is attached as Exhibit

13   “1” to this Complaint.
14
                    IV.   CLAIMS AGAINST THE UNITED STATES OF AMERICA
15
             4.1      As alleged above, the Madigan Army Medical Center system, and its employees
16
     are employees of the United States Government pursuant to 28 U.S.C. Sec. 2671. Therefore, the
17

18   proper Defendant in this matter is the United States of America.

19           4.2      Medical Negligence. Defendant United States of America, by and through is
20
     employees and agents, the Madigan Army Medical Center system failed to exercise the degree
21
     of care, skill and learning expected of reasonably prudent health care providers in the same
22
     profession or class in the State of Washington acting in the same or similar circumstances. Such
23

24   conduct proximately caused severe injuries and damage to Plaintiffs. Such conduct establishes

25   claims under RCW 4.24, RCW 7.70 and other applicable law.
26

27
     COMPLAINT                                                                        HOLMAN LAW PLLC
     Page 4                                                                                    The Holman Building
                                                                                        4041 Ruston Way, Suite 101
                                                                                                     PO Box 1338
                                                                                          Tacoma, WA 98401-1338
                                                                                    T 253.627.1866 F 253.627.1924



33
                 Case 3:20-cv-05621-TSZ Document 1 Filed 06/29/20 Page 5 of 7



1           4.3       Negligence. Defendant United States of America, by and through the Madigan
2
     Army Medical Center system failed to exercise the degree of care, skill, and learning expected
3
     of reasonably prudent health care providers in the same profession or class in the State of
4
     Washington acting in the same or similar circumstances. If the actions of defendant fall outside
5

6    of these parameters, negligence has occurred.

7           4.4       Informed Consent. Defendant United States of America, by and through the
8
     Madigan Army Medical Center system and its employees, breached its duty to inform
9
     Plaintiffs of all material facts, including risks and alternatives, which a reasonably prudent
10
     patient would need to make an informed decision on whether to consent to or reject proposed
11

12   courses of treatment. This conduct proximately caused injury to Plaintiffs.

13          4.5       Corporate Negligence. Defendant United States is liable under the doctrine of
14
     corporate negligence, WPI 105.02.02. Defendant Hospital owes an independent duty of care to
15
     its patients and has a duty to exercise the degree of skill, care, and learning expected of a
16
     reasonably prudent hospital.       Defendant is responsible for all acts and omissions of its
17

18   employees, agents, independent contractors and is responsible for adequate supervision of its

19   staff members.
20
            4.6       More specifically, Defendant United States failed to:
21
                             4.6.1   timely recognize fetal distress of A.B.;
22
                             4.6.2   timely recognize a high risk of hypoxic ischemic insult to A.B.;
23

24                           4.6.3   timely intervene and deliver A.B.;

25                           4.6.4   provide reasonable care during labor, delivery and A.B.’s neonatal
                                     life.; and
26

27
     COMPLAINT                                                                          HOLMAN LAW PLLC
     Page 5                                                                                      The Holman Building
                                                                                          4041 Ruston Way, Suite 101
                                                                                                       PO Box 1338
                                                                                            Tacoma, WA 98401-1338
                                                                                      T 253.627.1866 F 253.627.1924



33
                 Case 3:20-cv-05621-TSZ Document 1 Filed 06/29/20 Page 6 of 7



1                            4.6.5    meet the standard of care of reasonably prudent healthcare
                                      providers under the same and similar circumstances, resulting in
2
                                      the ultimate severe neurologic injury and eventual death of A.B.
3

4                                       V.     PROXIMATE CAUSE
5
              5.1    The conduct of Defendants herein was a proximate cause of Plaintiffs’ injuries
6
     and damages as outlined below.
7
                                      VI.    INJURIES AND DAMAGES
8

9             6.1    The acts and omissions of Defendants directly and proximately caused A.B. to

10   suffer death following severe and permanent injury, both mental and physical, pain and
11
     suffering, mental anguish, disability, and other elements of damages as allowed by law.
12
              6.2    Plaintiff Soren Broome has a loss of consortium claim, including but not limited
13
     to loss of love and affection.
14

15            6.3    Plaintiff Ryan Broome has a loss of consortium claim, including but not limited

16   to loss of love and affection.
17
              6.4    Plaintiffs incurred out-of-pocket expenses, including but not limited to medical
18
     expenses, income loss, funeral expenses, and other expenses in an amount that will be proven at
19
     trial.
20

21            WHEREFORE, having set forth their complaints, Plaintiffs request the right to amend

22   their complaint to conform to the evidence and for the Court enter judgment against Defendants,
23
     jointly and severally, for all injuries and damages sustained by the Plaintiffs in the amounts to be
24
     proven in trial, together with their reasonable costs and fees incurred herein, and such further
25
     relief as justice requires.
26

27
     COMPLAINT                                                                          HOLMAN LAW PLLC
     Page 6                                                                                      The Holman Building
                                                                                          4041 Ruston Way, Suite 101
                                                                                                       PO Box 1338
                                                                                            Tacoma, WA 98401-1338
                                                                                      T 253.627.1866 F 253.627.1924



33
                 Case 3:20-cv-05621-TSZ Document 1 Filed 06/29/20 Page 7 of 7



1           DATED this 29th day of June, 2020.
2
                                       HOLMAN LAW, PLLC
3                                      /S/ Jessica Holman Duthie
                                       Jessica Holman Duthie, WSBA No. 43065
4                                      Holman Law, PLLC
                                       4041 Ruston Way, Suite 101
5
                                       Tacoma, WA 98402
6                                      Telephone: 253-627-1866
                                       Fax: 253-627-1924
7                                      Email: JHD@theholmanlawfirm.com
                                       Attorney for Plaintiffs
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     COMPLAINT                                                                 HOLMAN LAW PLLC
     Page 7                                                                           The Holman Building
                                                                               4041 Ruston Way, Suite 101
                                                                                            PO Box 1338
                                                                                 Tacoma, WA 98401-1338
                                                                           T 253.627.1866 F 253.627.1924



33
